The original opinion in this case reversed the holding of the lower court and entered judgment here in favor of the plaintiff in error. Later a petition for rehearing was filed and thereafter overruled. After that the present petition to vacate the former order overruling the petition for rehearing and to grant a rehearing was filed. To support this petition voluminous briefs have been filed by the respective sides, containing exhaustive arguments, together with a close and analytical discussion of every possible phase of the case *Page 342 
in the remotest way involved. These most excellent arguments have impelled us again to go over the entire record, and we have done so and studied the case in the light of the new arguments presented; but, after weighing them all, we are still convinced that the former holding was a just one, and in fact the only one that would work justice under the facts. We are further convinced that the condition of the record justified the rendering of the case here as was done.
We are, therefore, of the opinion that the petition to vacate the former order, and to grant a rehearing, should be denied, and the former opinion of this court in all things adhered to.
By the Court: It is so ordered.